Citation Nr: 0900895	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  05-06 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a right 
hip fracture, with limitation of motion and pain, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William T. Snyder




INTRODUCTION

The veteran had active service from February 1965 to February 
1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2004 rating decision of the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Cleveland, 
Ohio, which granted a 40 percent rating for the disorder at 
issue.  The veteran appealed for an even higher rating.  

An October 2002 Board decision denied entitlement to a rating 
higher than 30 percent for the veteran's right hip disorder 
but granted  entitlement to an earlier effective date for the 
assignment of that rating.  In October 2003, the RO received 
a "notice of disagreement" with that decision from the 
veteran.  An October 2003 RO letter informed the veteran he 
had to submit his motion to the Board, see 38 C.F.R. 
§ 20.1001(b) (2008), and provided him information on how to 
do so.  There is no evidence in the claims file indicating 
that the veteran submitted a motion for reconsideration or 
revision of the 2002 Board decision, or any indication that 
he appealed the 2002 Board decision to the United States 
Court of Appeals for Veterans Claims.  In addition to 
informing the veteran how to contact the Board, the RO 
treated his letter as an informal claim for an increased 
rating.  See 38 C.F.R. § 3.155 (2008).  Thus, the Board 
considers this appeal to involve a new claim based on that 
correspondence and has stated the issue as it appears on the 
cover sheet.

The veteran requested a Board hearing via video conference in 
March 2005 but, in a May 2006 letter, he withdrew that 
request.  See 38 C.F.R. § 20.702 (2008).

A March 2006 rating decision granted service connection for 
depression secondary to the service-connected right hip 
disorder, and assigned an initial 10 percent evaluation, 
effective August 2005.  The veteran appealed both the initial 
evaluation and effective date.  A statement of the case was 
issued in July 2008.  There is no Substantive Appeal (VA Form 
9) or other document submitted in lieu of a Form 9 currently 
in the claims file to perfect the appeal of that issue.  
Thus, that issue is not before the Board and will not be 
addressed in the decision below.  See 38 C.F.R. § 20.200.

An August 2006 rating decision denied entitlement to a total 
disability evaluation based on individual unemployability due 
to service connected disorders, and a March 2007 letter from 
the veteran's representative ostensibly disagreed with that 
decision.  A handwritten post-it note which the Board infers 
was affixed by the RO, however, notes the Notice of 
Disagreement actually addressed the initial evaluation and 
effective date assigned for the veteran's depression.  The 
RO's letter that acknowledged the March 2007 disagreement, 
and the statement of the case, addressed the depression 
claim.  In light of the fact the Board finds no indication of 
an objection or other disagreement from the veteran or his 
representative, the Board will not remand for issuance of a 
statement of the case on the denial of a total disability 
evaluation on the basis of individual unemployability.  See 
38 C.F.R. § 19.26


FINDING OF FACT

The veteran's right hip fracture residuals are not manifested 
by ankylosis, flail joint symptomatology, or impairment of 
the femur.


CONCLUSION OF LAW

The requirements are not met for a rating in excess of 40 
percent for right hip fracture residuals.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5250, 5252, 5254 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  The November 2003 pre-
decision VCAA notice provided to the veteran did not fully 
comply with the statutory notice required for increased 
rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Content-compliant errors are presumed prejudicial 
unless rebutted by VA.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

The record, however, shows that any prejudice that failure 
caused has since been cured.  First, the November 2003 notice 
informed the veteran of the evidence needed to support his 
claim, what part of that evidence is to be provided by the 
claimant, what part VA will attempt to obtain.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Second, the February 
2005 statement of the case specifically informed the veteran 
of the rating criteria that would provide a basis for an 
increased rating, and subsequent supplemental statements of 
the case informed him why those criteria were not met.  A 
July 2008 RO letter provided specific Vazquez-type notice.  
In light of the fact the claim was reviewed on a de novo 
basis by a Decision Review Officer prior to the issuance of 
the statement of the case and supplemental statements of the 
case, any timing-of-notice error was fully cured.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).

The veteran demonstrated actual knowledge as to how effective 
dates are determined; so, the omission of that component from 
the July 2008 letter did not prejudice him.  The evidence of 
record shows he has meaningfully participated in the 
adjudication of his claim.  Thus, any error was cured and 
rendered harmless.  See Washington v. Nicholson, 21 Vet. App. 
191 (2007).

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations. As just noted above, the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, as he was provided the opportunity to present 
pertinent evidence in light of the notice provided.  Because 
the veteran has actual notice of the rating criteria, and 
because the claim has been readjudicated no prejudice exists.  
Thus, the Board may address the merits of the appeal.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Analysis

Historically, the veteran sustained a right hip fracture in a 
jeep accident during his active service.  Following his 
separation from active service, an August 1968 rating 
decision granted service connection for fracture residuals, 
effective February 1968.  His current claim for an increased 
rating, as noted in the Introduction, was received by the RO 
in September 2003.

The June 2004 rating decision evaluated the veteran's right 
hip fracture residuals on the basis of limitation of motion 
and assigned a 40 percent rating, i.e., the maximum rating 
allowable under Diagnostic Code 5252.  38 C.F.R. § 4.71a.  
Thus, in order for the veteran's right hip residuals to meet 
or approximate a higher schedular rating, it must be under 
another diagnostic code.  The Board finds no basis for a 
higher rating under the other codes applicable to hip 
pathology.

Favorable hip ankylosis in flexion between 20 and 40 degrees 
warrants a rating of 60 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5250.  The probative medical evidence of 
record shows no findings of any ankylosis in the veteran's 
right hip-notwithstanding the significant limitation of 
motion demonstrated.  Ankylosis denotes that a joint is 
frozen in place.  As the appellant retains motion in all 
planes of right hip movement, a higher rating under 
Diagnostic Code 5250 is not indicated.

There are no medical findings of an impairment of the femur.  
Thus, there is no factual basis for an increased rating under 
Diagnostic Code 5255.  38 C.F.R. § 4.71a.  

Diagnostic Code 5254 rates hip flail joint, however, there 
are no medical findings that the veteran's right hip disorder 
is manifested by a flail joint.  June 2004 hip x-rays showed 
no abnormality other than minimal degenerative changes, and a 
bone scan that same month showed no hip abnormality.  Thus, a 
higher rating is not approximated under that code.

The veteran asserts he is entitled to a higher rating because 
the examiner at the 2004 examination noted it was difficult 
to examine him because attempts to move the right hip joint 
caused shaking palsy in the entire "left" (sic) lower 
extremity.

The November 2006 VA examination report notes the veteran 
used a wheelchair and a cane.  He told the examiner he 
required help with his activities of daily living because of 
the shaking in his legs.  Examination revealed tenderness 
over the greater trochanter, but no instability was present.  
The veteran complained of pain throughout all spheres of 
range of motion, and the examiner noted that all range of 
motion caused shaking palsy in the leg, but the examiner 
noted the veteran was neurovascularly intact.  Repetitive 
testing resulted in no change in pain and fatigue.

The medical evidence of record shows the veteran's primary 
symptom as chronic pain, and the records also note his 
limited motion is secondary to pain rather than weakness.  A 
June 2008 letter from the veteran's treating VA physician 
notes the veteran's pain from hip instability has 
progressively worsened over the years, a hip sleeve 
prosthetic was issued to help with it, and that issuance of a 
power chair was pending to further aid ambulation.

As already noted, the veteran already has the maximum 
allowable rating under the applicable hip rating criteria.  
The medical evidence does not show a factual basis for a 
separate rating for neurological symptomatology secondary to 
the service-connected hip fracture residuals.  A June 2005 
neurological consult noted the veteran's shaking of the right 
leg secondary to hyperreflexia.  The examiner noted the 
veteran's pain was positional.  Examination revealed no 
abnormal neurological findings.  A difference in right leg 
strength of 4+/5 was deemed due to pain rather than weakness.  
The examiner noted only one objective finding consistent with 
right knee hyperreflexia, and he deemed right hip/inguinal 
ligament pathology as the root cause of the pain.  

An August 2003 entry notes the absence of objective 
neurological findings related to the right hip to explain the 
veteran's chronic pain and other symptoms.  The examiner also 
noted the veteran's weakness and neurologic symptoms could be 
secondary to possible alcoholic neuropathy.  Outpatient 
treatment records note his past history of alcohol abuse.

The Board acknowledges the veteran's assertions based on his 
chronic pain.  The Board recognizes the medical record 
notations regarding pain, but his current 40 percent 
evaluation was allowed primarily for his functional loss due 
to his pain and weakness, see 38 C.F.R. §§ 4.40, 4.45, 4.59, 
as the findings at the 2004 and 2006 VA examinations noted 
range of motion on forward flexion of 0 to 25 degrees, which 
approximated no more than a 30 percent evaluation.  See 
Diagnostic Code 5252.  Thus, the Board is constrained to find 
a higher rating has not been met or approximated, and the 
veteran's right  hip fracture residuals more nearly 
approximate a 40 percent rating.  38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5252.  Finally, it 
must be noted that as to functional loss due to pain and 
discomfort as discussed by the Court in DeLuca; where, as 
here, the veteran is already receiving the maximum rating 
available for limitation of motion of the hip, the provisions 
of 38 C.F.R. §§ 4.40, 4.45, do not apply.  Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).

The veteran's written submissions, including those submitted 
by his wife, address his inability to hold a job, although he 
is retired.  The Board deems these assertions as a request 
for referral for extraschedular consideration.  See 38 C.F.R. 
§ 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242 (2008) 
(Board must discuss whether referral for extraschedular 
consideration is indicated where raised by the evidence of 
record).  As shown in the above discussion, the applicable 
rating criteria reasonably describe the disability caused by 
the veteran's right hip fracture residuals.  As a result, his 
disability is contemplated by the rating schedule, his 
disability picture is not exceptional, and there is nothing 
in the record to distinguish this case from the cases of 
numerous other veterans who are subject to the schedular 
rating criteria for the same disability.  See Thun v. Peake, 
22 Vet. App. 111 (2008).

Thus, the Board finds the currently assigned 40 percent 
schedular rating adequately addresses, as far as can 
practicably be determined, the average impairment of earning 
capacity due to the veteran's service-connected right hip 
fracture residuals.  See 38 C.F.R. § 4.1.  In light of this 
finding, the Board finds no basis for referral for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1). 

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).




ORDER

Entitlement to an evaluation higher than 40 percent for right 
hip fracture residuals is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


